DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.
Claims 1-29 have been cancelled.  Claims 30-34 have been added.  Claims 30-34 are pending and examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejections of the last Office Action are maintained for reasons of record and modified below as a result of the new claim amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 30-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent 10,279,665 in view of Czapinski et al. (“Randomized 36-month comparative study of valproic acid (VPA), phenytoin (PHT), phenobarbital (PB) and caxbamazepine (CBZ) efficacy in patients with newly diagnosed epilepsy with partial complex seizures” J. Neurolog Sci. 1997 Sep; 150:S 162. abstract, of record).  
The referenced claims recite a method of treating generalized seizures by administering CBD, however, fail to recite valproate.  Czapinski et al. teach that recent comparative studies on antiepileptic drugs efficacy indicate their similar successfulness regardless of the type of seizures and the age of the patient.  For example, valproic acid at a dose of 600 mg/day was effectively administered to epilepsy patients with partial complex seizures.  
A person of ordinary skill in the art would have been motivated to combine valproic acid and cannabidiol because each has been individually known to be effective for the treatment of epilepsy.  Furthermore, the skilled artisan would recognize the therapeutically additive benefits of combining two known active agents for the same purpose.  Therefore, one of ordinary skill in the art would have had a reasonable 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 30-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent 9,522,123 in view of Czapinski et al. (“Randomized 36-month comparative study of valproic acid (VPA), phenytoin (PHT), phenobarbital (PB) and caxbamazepine (CBZ) efficacy in patients with newly diagnosed epilepsy with partial complex seizures” J. Neurolog Sci. 1997 Sep; 150:S 162. abstract, of record).  
The referenced claims recite a method of treating seizures by administering CBD, however, fail to recite valproate.  Czapinski et al. teach that recent comparative studies on antiepileptic drugs efficacy indicate their similar successfulness regardless of the type of seizures and the age of the patient.  For example, valproic acid at a dose of 600 mg/day was effectively administered to epilepsy patients with partial complex seizures.  
A person of ordinary skill in the art would have been motivated to combine valproic acid and cannabidiol because each has been individually known to be effective for the treatment of epilepsy.  Furthermore, the skilled artisan would recognize the therapeutically additive benefits of combining two known active agents for the same 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 30-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,066,920 in view of Czapinski et al. (“Randomized 36-month comparative study of valproic acid (VPA), phenytoin (PHT), phenobarbital (PB) and caxbamazepine (CBZ) efficacy in patients with newly diagnosed epilepsy with partial complex seizures” J. Neurolog Sci. 1997 Sep; 150:S 162. abstract, of record).  
The referenced claims recite a method of treating seizures by administering CBD, however, fail to recite valproate.  Czapinski et al. teach that recent comparative studies on antiepileptic drugs efficacy indicate their similar successfulness regardless of the type of seizures and the age of the patient.  For example, valproic acid at a dose of 600 mg/day was effectively administered to epilepsy patients with partial complex seizures.  
A person of ordinary skill in the art would have been motivated to combine valproic acid and cannabidiol because each has been individually known to be effective 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
	Applicant argues that none of the referenced claims recite CBD in combination with valproate, let alone reducing seizure severity in generalized seizures.  
This is not persuasive because Applicant is reminded that this obviousness rejection is based on a combination of two references, specifically in view of Czapinski, which teaches administering valproate for treating seizures.  Furthermore, if a therapeutic agent is known for treating partial complex seizures, one of ordinary skill in the art would reasonably expect that the same therapeutic agent would also have some level of therapeutic effect on generalized seizures as well, absent a showing of unexpected results.  Lastly, many of the referenced claims recite any and all amounts of CBD for treating epilepsy, therefore amounts of 1000 mg/day are well within the ranges 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 30-34 are rejected under 35 U.S.C. 103(a) as being obvious over Czapinski et al. (“Randomized 36-month comparative study of valproic acid (VPA), phenytoin (PHT), phenobarbital (PB) and caxbamazepine (CBZ) efficacy in patients with newly diagnosed epilepsy with partial complex seizures” J. Neurolog Sci. 1997 Sep;  
The instant claims are directed to a method reducing seizure severity in a subject suffering from generalized seizures by administering cannabidiol, at a dose of about 1000 mg/day, in combination with valproate.  
Czapinski et al. teach recent comparative studies on antiepileptic drugs efficacy indicate their similar successfulness regardless of the type of seizures and the age of the patient.  For example, valproic acid at a dose of 600 mg/day was effectively administered to epilepsy patients with partial complex seizures.  
However, Czapinski et al. fail to disclose cannabidiol.  
Long et al. teach that patients with epileptic seizures no longer controlled by previous antiepileptic medication were administered cannabidiol at doses of approximately 200-300 mg/day as an adjunct to previous medication.  Cannabidiol reduced seizure activity in 50% of the patients and was well-tolerated (page 750, first full paragraph). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have combined valproic acid, as 
A person of ordinary skill in the art would have been motivated to combine valproic acid and cannabidiol because each has been individually known to be effective for the treatment of epilepsy.  Further, Long et al. teach that cannabidiol can be used in combination with previous antiepileptic medication.  Furthermore, the skilled artisan would recognize the therapeutically additive benefits of combining two known active agents for the same purpose.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating generalized epilepsy in a patient by administering valproic acid and cannabidiol.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
However, Czapinski and Long et al. fail to disclose cannabidiol at a dose of about 1000 mg/day.  
Trembly et al. teach cannabidiol as a secondary anticonvulsant for treating patients with epilepsy at doses of 300 mg/day.  Oral cannabidiol had no effect upon any blood or neuropsychological tests, no symptoms or objective behavioral change, however the dosage at 300 mg/day appear to be low, therefore higher doses of 600 and 900 mg of cannabidiol is recommended and planned for future study in 1990.

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have optimized the 200-300 mg/day dosage of cannabidiol, as taught by Long et al. to dosages about 1000 mg/day, for the treatment of patients with generalized epilepsy.
A person of ordinary skill in the art would have been motivated to optimize cannabidiol to dosages about 1000 mg/day in the treatment of patients with generalized epilepsy because Trembly teaches that 300 mg/day is too low and therefore suggests higher dosages (600 and 900 mg) of cannabidiol for treating epilepsy.  Both Trembly and Jones teach that cannabidiol is extremely well-tolerated in humans at high doses of 600 mg, has no effect upon any blood or neuropsychological tests, no symptoms or objective behavioral change, and does not precipitate any of the psychotic symptoms associated with THC.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating a patient with epilepsy by administering valproic acid and cannabidiol at dosages of about 1000 mg/day.  It is respectfully submitted that Trembly’s teaching of 900 mg of CBD reads on the claimed “about 1000 mg/day.”
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04

Response to Arguments
Applicant argues that Czapinski teaches the use of valproate in patients suffering from partial complex seizures, however is silent on generalized seizures.  The skilled person cannot extrapolate the treatment of one type of seizure to another.  The Jones Declaration provided an example in Long showing that cannabidiol prevented seizures in mice induced by electroshock or GABA antagonists, but it did not prevent strychnine-induced seizures.  Furthermore, none of the patients in the Cunha study were taking valproate and Long does not teach the suitability of combining CBD with valproate.
This is not persuasive because Czapinski is not silent on generalized seizure because Czapinksi clearly teaches that recent comparative studies on antiepileptic drugs efficacy indicate their similar successfulness regardless of the type of seizures and the age of the patient.  Applicant has not provided any factual evidence that one treatment for a type of seizure cannot be useful for treating another type of seizure.  Therefore, in the absence of any data supporting this line of reasoning, the Jones In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that as explained in the Whalley Declaration, it would not have been possible to reasonably predict the antiepileptic effect of combining CBD with valproate.  In particular, because of CBD’s complex pharmacology and unpredictable effects, one of ordinary skill in the art could not predict whether combining CBD with another antiepileptic drug would increase or decrease the antiepileptic effect seen in a drug alone.  Applicant also argue that Consroe and Wolkiin illustrate how CBD administered in combination with seven other antiepileptic medications have unpredictable effects.  In this study, CBD reduced the potency of 4 of 7 tested antiepileptic drugs, and CBD either had no effect or a positive effect on the other tested antiepileptic drugs.
	First of all, Applicant is reminded that the instant claims are drawn to a combination of cannabidiol (CBD) and valproate.  However, it is noted that in the declaration, none of the 7 antiepileptic drugs tested in combination with CBD was 
	Applicant argues that neither Trembly nor Jones provide specific guidance to administer CBD at a dose of about 1000 mg/day.
	This new limitation is specifically addressed in the modified obviousness rejection above.
Finally, Applicant argues that the Jones Declaration points to the results in Figures 1-2, 4-5 to show unexpected results for the combination of CBD and valproate.  Specifically, the positive interaction in reducing seizure severity from the co-administration of CBD and VPA was unexpected because this combination had no significant interaction on certain of the other effects in generalized seizures.  

Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is Applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).